Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on November 16, 2021.

Status of Claims
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	 



	
	
	


Claim Rejections - 35 USC § 101

Claims 11-15 are drawn to a method (i.e., a process) while claim(s) 1-10 and 16-20 are drawn to a system and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1 and 5-12 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-20 do not describe an abstract idea.
	 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faribault (2011/0078055) and in view of Yueng (2016/0026926) and Stylebook: A closet and wardrobe fashion app for the iPhone, iPad, and iPod ([date: July 14, 2014] Retrieved from the Internet from <<https://web.archive.org/web/20131127130627/http://www.stylebookapp.com/features.html#feature-details-shopping>> on November 18, 2020, herein referred to as Stylebook).

Claim 1 
Faribault discloses receiving a request to evaluate a target item; accessing, based on the request, a first item record corresponding to the target item; and causing display of the data indicative of the compatibility characteristic including rendering a digital avatar:
one or more hardware processors; and a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: receiving, via a user interface of a client device, a request to match  a first target item in an online marketplace with inventory items owned by a user  (Faribault [0082]); See “the system provides a method for the user to compare the goods they are evaluating  for purchase [target item] with or against items that they already own.” Where “goods’ indicate a first of multiple items.
accessing, based on the request, a first item record corresponding to the first target item (Faribault [0077][0177]); See [0077] “the user selects goods that they are interested in evaluating for purchase … The item presentation visualization component may appear as an online store panel .” See also where the reference teaches that user can access items from their closet (black pair of pants) dress their avatar, and model potential purchases. It is the Examiner’s position that the limitation is satisfied, as the user would have to have an account with inventory items stored in order to access it later to evaluate potential purchases.
causing display of a digital avatar in the user interface of the client device, the digital avatar shown as wearing one or more digital representations of the first target item or the second target item (Faribault [0043][0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the  store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.” See [0043] where the user interface can operate on a portable digital assistant device or smartphone.
Faribault does not teach determining frequency or cost per use of the target item relative to the inventory items included in the user account. Yueng teaches:
identifying a second target item in the online marketplace corresponding to the first cost per use of the first target item that is determined based on the frequency of use of the first target items relative to the inventory items (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the method of determining cost per use and frequency, as taught by Yueng,  to help users make more informed decisions about the clothing they wear 
	Neither reference teaches use information based on a preference. Stylebook teaches:
determining a frequency of use of the first target item relative to the inventory items based on a user preference (Stylebook [Page 2]) Where the reference teaches determining a value [frequency] based on how many times the items has been logged.
determining a first cost per use of the first target item based on the frequency of use of the first target item (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
determining that a value of the first cost per use of the first target item is above a threshold value 
Stylebook does not explicitly disclose determining that a value of the first cost per use of the first target item is above a threshold value.   However, Stylebook  teaches a cost per use and the ability to determine which items are not being used [Page 3]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the value can be determined because the calculation of whether an item should be donated (not used in any outfit) would indicate a high cost per use [threshold] as relates to the value of the item.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault and Yueng, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account and determining cost per user and frequency, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 2 
Faribault discloses the limitations above, but does not teach the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account: Stylebook Teaches:
wherein the operations further comprise: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 14/454,619 Filing Date: August 7, 2014Title: EVALUATING DIGITAL INVENTORIESdetermining a first compatibility characteristic of the first target item relative to the inventory items, the first compatibility characteristic of the first target item being determined at least based on a number of outfit combinations that is determined based on matching the first target item and the inventory items using a compatibility rule, wherein the first target item corresponds to clothing, the inventory items include clothing items, and the first compatibility characteristic includes a number of outfits formed by the first target item and the inventory items included in a user account. (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase [first target item] before visiting the retailer's website - it's like taking your entire closet shopping with you!”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account and determining cost per use and frequency, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 3 
Faribault discloses the limitations above:
causing display of the digital avatar shown as wearing at least one of the plurality of compatible inventory items in conjunction with the one or more digital representations of the first target item or the second target item (Faribault [0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.”
Faribault does not teach number of outfit combinations. Stylebook teaches:
determining a number of outfit combinations based on matching the first target item and a plurality of compatible inventory items using a compatibility rule; (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase [first target item] before visiting the retailer's website - it's like taking your entire closet shopping with you!”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account and determining cost per use and frequency, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 4 
Faribault teaches the limitations above, but does not teach the limitations above a second target item and cost per use. Yueng teaches:
wherein the second target item being associated with second cost per use that is above a threshold cost per use (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
Yueng does not explicitly disclose determining a value above a threshold value.   However, Yueng  teaches compatible costs based on a first value. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the value can be determined Yueng teaches machine learned matching cost that focuses on probability of matching.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the second target item cost per use, as taught by Yueng,  to help users make more informed decisions about the clothing they wear
Neither reference explicitly teaches first cost per use. Stylebook teaches:
wherein the first cost per use is determined based on an estimated frequency of use of the first target item divided by a cost of the first target item, (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account and second target cost per use, as taught by Faribault and Yueng, first item cost of use, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 5 
Faribault does not disclose the various use information. Stylebook teaches:
wherein the operations further comprise: determining an estimated frequency of use of the first target item based on survey data provided by the user; determining an estimated duration of use of the first target item based on the survey data provided by the user; and determining the first cost per use of the first target item based at least on a cost of the first target item and the estimated frequency of use and the estimated duration of use. (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar [survey] will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, first item cost and frequency of use, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 6
Faribault discloses the following limitations:
wherein the operations further comprise: using a variation of the first target item to determine, a second compatibility characteristic; and causing display of data indicative of the second compatibility characteristic in the user interface. (Faribault [Figure 9][0149][0150]). See “a key image may have certain variables associated with it, the variables corresponding to certain customizable aspects of the item (see size, fit, and color) related to the key image such that the same key image remains even as the user customizes it using the customization toolset.” Where the compatibility characteristic is “t-shirt” and the variations allow for different configurations to meet the user’s needs. See [0181] where the reference teaches a recommendation of alternatives [second compatibility characteristic].

Claim 7 
Faribault discloses the following limitations:
and wherein the operations further comprise: accessing the first item record based on matching the item identifier to the first item record (Faribault [0140]); Where the reference teaches a user searching for a target item [accessing the first item record] and an item indicium that matches the search. 
Faribault does not disclose the request including an item identifier indicative of the target item and a user identifier indicative of the user. Stylebook teaches:
wherein the request includes an item identifier indicative of the first target item and a user identifier indicative of the user  (Stylebook [Page 2]) Where the reference teaches a tag and an outfit log [identifier] for each item. See also Page 3 where the first line in the notes field will become that item’s title [identifier].
and accessing a user account corresponding to the user based on matching the user identifier to the user account corresponding to the user (Stylebook [pages 1-5]) Where the reference teaches a storing of personal items and history that is well known to be associated with an account identifier [login]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, the use of identifiers, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 8 
Faribault teaches the limitations above, but does not explicitly disclose aggregating past purchase data from a plurality of online-marketplace clients to update the inventory items included in the user account. Yueng teaches:
wherein the operations further comprise: aggregating past purchase data from a plurality of online-marketplace clients to update the inventory items included in a user account associated with the user (Yueng [0105]). See at least “the user's purchase history, retained as part of their account information, may be used as training data for a Bayesian network component associated with the outfit suggestion component.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault, the method of aggregating past purchase data from a plurality of online-marketplace clients to update the inventory items included in the user account, as taught by Yueng,  to bridge the gap between virtual worlds and physical worlds as users make more informed decisions about the clothing they wear.

Claim 9 
Faribault discloses the following limitations:
wherein the operations further comprise: sharing data indicative of the inventory items included in a user account associated with the user with another  (Faribault [0116]). See “the system can allow a user to share and distribute a picture (a two-dimensional image) of their avatar with the goods that they are evaluating to other people, such as friends, family or colleagues.”

Claim 10 
Faribault discloses the following limitations:
wherein the operations further comprise: providing image data to the client device for displaying the digital avatar of the user wearing the one or more digital representations of the first target item or the second target item (Faribault [0059][0056][0063]). See “The properties pane 322 may also provide clickable controls (such as buttons, checkboxes and/or hyperlinks) to provide a user with access to an online store where items selected for and modelled on a user's avatar in the visualization pane 324.” See [0063] “If the user chooses to use the default model, they proceed to step 420 and can immediately begin to select goods [first or second target item] in which they are interested in evaluating.


Claim 11 
Faribault discloses receiving a request to evaluate a target item; accessing, based on the request, a first item record corresponding to the target item; and causing display of the data indicative of the compatibility characteristic including rendering a digital avatar:
receiving, via a user interface of a client device, a request to match a first target item in an online marketplace with inventory items owned by a user (Faribault [0082]); See “the system provides a method for the user to compare the goods they are evaluating or purchase with or against items that they already own.” Where “goods’ indicate a first of multiple items.
accessing, based on the request, a first item record corresponding to the first target item; (Faribault [0077][0177]); See [0077] “the user selects goods that they are interested in evaluating for purchase … The item presentation visualization component may appear as an online store panel .” See also where the reference teaches that user can access items from their closet (black pair of pants) dress their avatar, and model potential purchases. It is the Examiner’s position that the limitation is satisfied, as the user would have to have an account with inventory items stored in order to access it later to evaluate potential purchases.
causing display of a digital avatar in the user interface of the client device, the digital avatar shown as wearing one or more digital representations of the first target item or the second target item (Faribault [0043][0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the  store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.” See [0043] where the user interface can operate on a portable digital assistant device or smartphone.
Faribault does not teach second target item use information. Yueng teaches:
identifying a second target item in the online marketplace corresponding to the first cost per use of the first target item that is determined based on the frequency of use of the first target items relative to the inventory items (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the method of automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Stylebook,  to bridge the gap between virtual worlds and physical worlds as users make more informed decisions about the clothing they wear.
	Neither reference teaches use information based on a preference. Stylebook teaches:
determining a frequency of use of the first target item relative to the inventory items based on a user preference   (Stylebook [Page 2]) Where the reference teaches determining a value [frequency] based on how many times the items has been logged.
determining a first cost per use of the first target item based on the frequency of use of the first target item (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
determining that a value of the first cost per use of the first target 
item is above a threshold value (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account and determining first item cost per user and frequency, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 12 
Faribault discloses the limitations above, but does not teach the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account. Stylebook teaches:
determining a first compatibility characteristic of the first target item relative to the inventory items, the first compatibility characteristic of the first target item being determined at least based on a number of outfit combinations that is determined based on matching the first target item and the inventory items using a compatibility rule, wherein the first target item corresponds to clothing, the inventory items include clothing items, and the first compatibility characteristic includes a number of outfits formed by the first target item and the inventory items included in a user account (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase before visiting the retailer's website - it's like taking your entire closet shopping with you!”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account, as taught by Stylebook,  to help users make more informed decisions about the clothing they wish to purchase.

Claim 13  
Faribault discloses the limitations above:
causing display of the digital avatar shown as wearing at least one of the plurality of compatible inventory items in conjunction with the one or more digital representations of the first target item or the second target item (Faribault [0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.”
Faribault does not teach number of outfit combinations. Stylebook teaches:
determining a number of outfit combinations based on matching the first target item and a plurality of compatible inventory items using a compatibility rule and (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase before visiting the retailer's website - it's like taking your entire closet shopping with you!”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 14 
Faribault teaches the limitations above, but does not teach the limitations regarding a second target item and cost per use. Yueng teaches:
wherein the second target item being associated with second cost per use (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
Yueng does not explicitly disclose determining that a value above a threshold value.   However, Yueng  teaches compatible costs based on a first value. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the value can be determined Yueng teaches machine learned matching cost that focuses on probability of matching.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the method of determining cost per use and frequency, as taught by Yueng,  to help users make more informed decisions about the clothing they wear
Neither reference explicitly teaches first cost per use. Stylebook teaches:
wherein the first cost per use is determined based on an estimated frequency of use of the first target item divided by a cost of the first target item, (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account and second target cost per use, as taught by Faribault and Yueng, first item cost of use, as taught by Stylebook,  to help users organize their closet.
Claim 15 
Faribault does not disclose determining an estimated frequency of use of the target item based on survey data provided by the user; determining an estimated duration of use of the target item based on the survey data provided by the user; and determining a cost per use of the target item based at least on a cost of the target item and the estimated frequency of use and the estimated duration of use. Stylebook teaches:
determining an estimated frequency of use of the first target item based on survey data provided by the user; determining an estimated duration of use of the first target item based on the survey data provided by the user; and determining the first  cost per use of the first target item based at least on a cost of the first target item and the estimated frequency of use and the estimated duration of use  (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar [survey] will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, first item cost and frequency of use, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.


Claim 16 
Faribault discloses receiving a request to evaluate a target item; accessing, based on the request, a first item record corresponding to the target item; and causing display of the data indicative of the compatibility characteristic including rendering a digital avatar:
receiving, via a user interface of a client device, a request to match  a first target item in an online marketplace with inventory items owned by a user; (Faribault [0082][0097]); See “the system provides a method for the user to compare the goods they are evaluating or purchase with or against items that they already own.” Where “goods’ indicate a first of multiple items.
 accessing, based on the request, a first item record corresponding to the first target item (Faribault [0077][0177]); See [0077] “the user selects goods that they are interested in evaluating for purchase … The item presentation visualization component may appear as an online store panel .” See also where the reference teaches that user can access items from their closet (black pair of pants) dress their avatar, and model potential purchases. It is the Examiner’s position that the limitation is satisfied, as the user would have to have an account with inventory items stored in order to access it later to evaluate potential purchases.
causing display of a digital avatar in the user interface of the client device, the digital avatar shown as wearing one or more digital representations of the first target item or the second target item (Faribault [0043][0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the  store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.” See [0043] where the user interface can operate on a portable digital assistant device or smartphone.
Faribault does not teach determining second target item information. Yueng teaches:
identifying a second target item in the online marketplace corresponding to the first cost per use of the first target item that is determined based on the frequency of use of the first target items relative to the inventory items (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the method of automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Yueng,  to bridge the gap between virtual worlds and physical worlds as users make more informed decisions about the clothing they wear.
	Neither reference teaches use information based on a preference. Stylebook teaches:
determining a frequency of use of the first target item relative to the inventory items based on a user preference   (Stylebook [Page 2]) Where the reference teaches determining a value [frequency] based on how many times the items has been logged.
determining a first cost per use of the first target item based on the frequency of use of the first target item (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
determining that a value of the first cost per use of the first target item is above a threshold value;
Stylebook does not explicitly disclose determining that a value of the first cost per use of the first target item is above a threshold value.   However, Stylebook  teaches a cost per use and the ability to determine which items are not being used [Page 3]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the value can be determined because the calculation of whether an item should be donated (not used in any outfit) would indicate a high cost per use as relates to the value of the item.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and determining cost per user and frequency, as taught by Faribault and Yueng, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 17 
Faribault discloses the limitations above but does not teach determining of the compatibility characteristic of the target item relative to the inventory items. Stylebook teaches:
determining a first compatibility characteristic of the first target item relative to the inventory items, the first compatibility characteristic of the first target item being determined at least based on a number of outfit combinations that is determined based on matching the first target item and the inventory items using a compatibility rule; wherein the first target item corresponds to clothing, the inventory items include clothing items, and the first compatibility characteristic includes a number of outfits formed by the first target item and the inventory items included in a user account. (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase [first target item] before visiting the retailer's website - it's like taking your entire closet shopping with you!” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, the method of the compatibility characteristic including a number of outfits formed by the target item and one or more of the inventory items included in the user account, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 18 
Faribault discloses the limitations above:
 causing display of the digital avatar shown as wearing at least one of the plurality of compatible inventory items in conjunction with the one or more digital representations of the first target item or the second target item (Faribault [0056][0083][0177][0178]); See “To add items to their virtual closet, the system provides a method the user to use the item-presenting component and result-presenting component to find items that they already own and add it to their virtual closet, such as by selecting or dragging and dropping items (including 3D models and/or two-dimensional pictures) from the results-presenting component to a visual component designated for the virtual closet.” See also [0084] where “the user evaluates the selected good(s) using the avatar in the visualization panel 324 to determine if they like what they see and should continue evaluating the selected good or try a different good instead.” See [0177] “In this way, the system allows a user to not only identify related goods that would work well together in the store as an outfit, but also create additional outfits by to mixing-and-matching goods in the store with goods that the user has already purchased.”
Faribault does not teach number of outfit combinations. Stylebook teaches:
determining a number of outfit combinations based on matching the first target item and a plurality of compatible inventory items using a compatibility rule, (Stylebook [Page 3]); See at least “add items directly to your closet: See how many outfits you can make with a potential purchase before visiting the retailer's website - it's like taking your entire closet shopping with you!”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account, as taught by Faribault, the method of determining a number of outfits formed by the target item and one or more of the inventory items included in the user account, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 19 
Faribault teaches the limitations above, but does not teach the limitations above a second target item and cost per use. Yueng teaches::
wherein the second target item being associated with second cost per use that is above a threshold cost per use (Yueng [0045]). Where the reference teaches “The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code…[0046] The relationships among different clothing items must be quantified so that compatible costs can be defined among them…the dress code involves various factors and can change from time to time. For example, a dress shirt usually goes with dress shoes if dress pants are worn, but there could be more flexibility if jeans are worn. Examiner interprets more flexibility to correspond with a lower cost per use because it can be worn with more items. See also [0048].
Yueng does not explicitly disclose determining that a value above a threshold value.   However, Yueng  teaches compatible costs based on a first value. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the value can be determined Yueng teaches machine learned matching cost that focuses on probability of matching.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault the method of determining cost per use and frequency, as taught by Yueng,  to help users make more informed decisions about the clothing they wear
Neither reference explicitly teaches first target item information. Stylebook teaches:
wherein the first cost per use is determined based on an estimated frequency of use of the first target item divided by a cost of the first target item  (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item and automatically determining a compatibility characteristic of the target item relative to the inventory items included in the user account and second target cost per use, as taught by Faribault and Yueng, cost of use, as taught by Stylebook,  to help users make more informed decisions about the clothing they wear.

Claim 20 
Stylebook discloses the following limitations as shown:
wherein the operations further comprise determining an estimated frequency of use of the first target item based on survey data provided by the user; determining an estimated duration of use of the first target item based on the survey data provided by the user; and determining the first cost per use of the first target item based at least on a cost of the first target item and the estimated frequency of use and the estimated duration of use determining an estimated frequency of use of the first target item based on survey data provided by the user; determining an estimated duration of use of the first target item based on the survey data provided by the user; and determining the first cost per use of the first target item based at least on a cost of the first target item and the estimated frequency of use and the estimated duration of use. (Stylebook [Page 2][Page 3]); See at least “price and cost per-wear calculator: Let Stylebook determine the value of an item, based on how often you've logged it in the calendar.” See also Page 3 “track what you wore: The more you use the calendar, the more stats you'll get on how you use your clothes, so you can get the most out of what you already own; automatic outfit history: The app automatically keeps a history of when you last wore an outfit or a piece of clothing. worn history log: Recording items and outfits on the calendar [survey] will let Stylebook generate worn history logs for clothing or inspirations.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a request to evaluate a target item of an online marketplace in comparison with an inventory of a user, accessing, a user account corresponding to the target user or rendering a digital avatar shown as wearing at least one of a digital representation of the target item or of a compatible inventory item, as taught by Faribault, the method of determining an estimated frequency of use of the target item based on survey data provided by the user; determining an estimated duration of use of the target item based on the survey data provided by the user; and determining a cost per use of the target item based at least on a cost of the target item and the estimated frequency of use and the estimated duration of use, as taught by Stylebook,  to bridge the gap between virtual worlds and physical worlds as users make more informed decisions about the clothing they wear 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are not persuasive or are moot in view of the new grounds of rejection.

                                                                                                                                                                                          Applicant Argues: Applicant respectfully submits none of the cited references teaches or suggests "identifying a second target item in the online marketplace based on the first cost per use of the first target item,'' as recited in amended claim 1.

Examiner respectfully agrees and has relied on Yueng for the teaching. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681